HOLMES, Judge.
The appellants appeal from a jury verdict, contending (1) that the damages awarded were excessive and (2) that certain evidence was inadmissible.
On appeal the appellants first contend that the evidence was insufficient to support the damages awarded by the jury. Unfortunately, however, we cannot review the sufficiency of the evidence at the trial below because the appellants did not move for a Judgment Notwithstanding the Verdict (J.N.O.V.) or seek a new trial. K-Mart Corp. v. Butler, 486 So.2d 426 (Ala.1986). Therefore, the appellants are precluded from raising this issue on appeal.
Further, we need not address the appellants’ second issue pertaining to the admissibility of certain evidence at the trial below. This is so because of the lack of proper authority cited for the appellants’ argument. Lambert v. Pinckard Agency, Inc., 516 So.2d 697 (Ala.Civ.App.1987).
In view of the above, we have no alternative but to affirm the trial court.
This case is due to be affirmed.
AFFIRMED.
BRADLEY, P.J., and INGRAM, J., concur.